DETAILED ACTION
The office action is in response to original application filed on 4-2-20. Claims 1-20 are pending in the application and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted filed before the mailing of a first Office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b) (3). Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 
Claim 1 is rejected under 35 U.S.C. 103 (a) as being unpatentable over US 2012/0103971 to Oh et al. (“Oh”) in view of US 2011/0228564 to URUNO et al. (“URUNO”).
Claim 1, Oh discloses induction heating device (fig. 5), comprising: a first resonance circuit (140) comprising a first working coil (Coiln) and a first resonance capacitor (Cn); a first inverter (160) electrically connected to the first resonance circuit and configured to perform a first switching operation (para; 0034, lines 3-4, each coil is connected with the inverter part 160 in parallel) to thereby apply a first resonance current to the first working coil (resonant circuit consists of a coil and a resonant capacitor); a first group of snubber capacitors (fig. 5, Cs1 and Cs2) that are configured to be electrically connected to the first inverter, the first group of snubber capacitors comprising a first snubber capacitor (Cs1) and a second snubber capacitor (Cs2); 
But, Oh does not discloses and a first relay configured to selectively connect the first group of snubber capacitors to the first inverter.

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Oh by adding relay as part of its configuration as taught by URUNO, in order to provide current to the heating coil by connecting the inverter.
Allowable Subject Matter
Claims 2-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kurose et al. US 2012/0261405 Al- An induction heating apparatus according to the present invention includes: an inverter circuit which outputs an AC signal through ON and OFF operations of a plurality of switching devices; a control portion which drives and controls the plurality of switching devices; and a plurality of resonant circuits which includes respective resonant capacitors and respective heating coils for inductively heating an object to be heated; wherein 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959.  The examiner can normally be reached on Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836